Citation Nr: 0012452	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-41 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Miami, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized non-VA medical care and services rendered to the 
veteran on June 2, 1998.

(The issues of entitlement to service connection for pain and 
numbness in the upper extremities, headaches, generalized 
osteoarthritis (claimed as arthritis of the whole body), 
sinusitis, asthma, and breathing problems; whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disorder; entitlement to 
increased disability ratings for service-connected 
degenerative arthritis of the cervical spine, 
service-connected degenerative arthritis of the lumbar spine, 
and service-connected duodenal ulcer; and entitlement to a 
total rating based on individual unemployability are the 
subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to January 
1975 and from July 1975 to October 1986.  From January 1975 
to July 1975, the veteran served with the United States Coast 
Guard Reserve on inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Miami, Florida, 
which denied payment or reimbursement for the cost of 
unauthorized non-VA medical care and services rendered to the 
veteran on June 2, 1998.


FINDINGS OF FACT

1.  The veteran was treated on June 2, 1998, at Coral Springs 
Hospital in Coral Springs, Florida, for a cyst on his back.

2.  The medical care and services that the veteran received 
on June 2, 1998, at Coral Springs Hospital in Coral Springs, 
Florida, for a cyst on his back was not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.



CONCLUSION OF LAW

The requirements for payment or reimbursement for the cost of 
unauthorized non-VA medical care and services rendered to the 
veteran on June 2, 1998, have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of record, specifically medical reports dated June 
2, 1998, from Coral Springs Hospital in Coral Springs, 
Florida, shows that the veteran was treated on that date at 
that hospital for a cyst on his back.  There is no evidence 
that the veteran sought prior authorization from VA for 
payment for the treatment.  38 U.S.C.A. § 1703 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 17.52, 17.54, 17.55.  Rather, the 
statement of the case shows that the VAMC received a 
telephone call on June 10, 1998, regarding the treatment 
received at the private facility on June 2, 1998, for the 
cyst on his back and the completed claim was received in 
September 1998.  This notification was a timely filed claim 
for payment or reimbursement of unauthorized medical care and 
services.  38 C.F.R. § 17.126.

VA may reimburse veterans entitled to hospital care or 
medical services for the reasonable value of such care or 
services for which veteran's have made payment where (1) such 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof for an adjudicated service-connected 
disability; and (3) VA or other Federal facilities were not 
feasibly available; and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

In this case, the veteran was service-connected for acne at 
the time that he was treated for the cyst on his back at the 
private hospital.  However, assuming, without deciding, that 
the cyst was part of the service-connected acne, payment or 
reimbursement of the unauthorized medical care and services 
that the veteran received on June 2, 1998, at the private 
hospital may not be granted under the law because the care 
and services were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  Concerning this, the Board notes that the medical 
records from the hospital show that the veteran underwent 
incision and drainage of the cyst at the private hospital and 
was prescribed antibiotics.  The next day he was seen at a 
VAMC for a dressing change.  On June 4, 1998, he underwent 
another incision and drainage of the cyst at the VAMC.  There 
is no evidence that any of these medical procedures or 
services were rendered in a medical emergency.

Because the medical care and services that the veteran 
received on June 2, 1998, at Coral Springs Hospital in Coral 
Springs, Florida, for a cyst on his back was not rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health, the requirements for payment or 
reimbursement for the cost of unauthorized non-VA medical 
care and services rendered to the veteran on June 2, 1998, 
have not been met and the claim must be denied.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999).


ORDER

Payment or reimbursement for the cost of unauthorized non-VA 
medical care and services rendered to the veteran on June 2, 
1998, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

